Citation Nr: 0412060	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to July 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In December 2002, 
the Board determined that additional development was needed 
and arranged for such development, a psychiatric examination.  
In October 2003, the Board remanded the case to afford the 
agency of original jurisdiction initial review of the 
additional evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In December 2002, the Board arranged for the veteran to 
undergo a new VA psychiatric examination.  The Board 
specifically requested that the examiner indicate "the 
extent to which the veteran's psychiatric disorder causes 
occupational and social impairment".  The March 2003 VA 
examination report was not responsive to this specific 
request.  It contained a statement that the veteran was 
working and the veteran's comment from the veteran that he 
was "working some" driving a truck with a trailer for about 
two months.  As the extent of occupational impairment due to 
the bipolar disorder  is a critical factor in rating the 
disability, another examination is indicated.

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have been published.  The VCAA applies 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  The notice provided to the 
veteran with regard to the issue of entitlement to an 
increased rating for bipolar disorder is not  adequate under 
the Quartuccio guidelines.  Specifically, the veteran was 
never sent a VCAA/duty to assist letter adequately 
identifying the evidence necessary to substantiate the claim, 
the evidence presently of record, and his and VA's respective 
responsibilities in development of evidence.  While a January 
2004 supplemental statement of the case appears to have 
notified of changes in applicable regulations, he was never 
sent a specific letter notifying of the VCAA, as it applies 
to this claim for increase.  Under Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (DAV), the Board may not provide notice on its 
own.   

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  The veteran and his 
representative should be afforded the 
opportunity to respond.

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a psychiatric 
examination to ascertain the extent of 
the occupational and social impairment 
due to his service-connected bipolar 
disorder.  The veteran's claims folder 
must be available to, and reviewed by the 
examiner.  The examiner should review the 
examination reports of record as well as 
any evidence relating to the veteran's 
ability to obtain and retain employment, 
and should specifically opine regarding 
the extent of occupational impairment 
that results from the bipolar disorder 
exclusive of impairment due to any other 
factors, and explain the rationale for 
any opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


